DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/9/2021 has been entered. Claims 1-6, 8, 10-12, 14-20, 22 are pending.
Claim Objections
Claim 10 is objected to because of the following informalities: “a cooling system for in a building” in line 1 should "a cooling system in a building". Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 recites the limitation "a plurality of branch air ducts” in lines 1, 2. It is unclear if this refers to “a branch air duct” in the 5th to last line of claim 17. Appropriate correction is required.
Applicant’s cooperation is hereby requested in correcting of any remaining errors and informalities of which Applicant may become aware in the claims
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner (US 2016/0029513) in view of Rathbun, II (US 2008/0291625), and further in view of Eckberg (US 2012/0298335).Re claim 1:	Gardner discloses a cooling system (116, 118, 120 in fig. 1) comprising:	a supply air duct (120 in fig. 1; para. 0046) to extend lengthwise above a first space (aisle between the 102’s in fig. 1) between a first row of electronic equipment (left 102 in fig. 1; para. 0027, 0046) and a second row of electronic equipment (right 102 in fig. 1; para. 0046), the supply air duct including a first pliable tubular wall (112 in fig. 1; para. 0049) having a first diameter (diameter of 112 in fig. 1); and a branch air duct (116 and 118 in fig. 1; para. 0049).(walls of 129, 103, 117 in fig. 1; para. 0017), the second pliable tubular wall to be attached to the first tubular wall of the supply air duct (wall of 102 in fig. 1; para. 0016) at a junction (135 in fig. 1); the branch air duct to extend downward from the supply air duct into the first space (space to the left of 154 in fig. 1) to a distal point (bottom end of 117 in fig. 1) below a midpoint of a height of the first row of electronic equipment (midpoint of the height of 154 in fig. 1 which contain electronic components 113, 127; abstract, para. 0017).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling system of Gardner the branch air duct including a second pliable tubular wall, the second pliable tubular wall to be attached to the first tubular wall of the supply air duct at a junction; the branch air duct to extend downward from the supply air duct into the first space to a distal point below a midpoint of a height of the first row of electronic equipment as taught by Rathbun, II, in order for the cooling system to be able to provide cool air to electronic components that are located at the bottom of the electronic equipment. 	The modified Gardner does not explicitly disclose wherein the second pliable tubular wall having a second diameter that is less than half the first diameter; the junction to be higher than top surfaces associated with the first and second rows of electronic equipment to provide an unobstructed path from a second space above the first row of electronic equipment to a third space above the second row of electronic equipment.	It would have been an obvious matter of design choice wherein the second pliable tubular wall having a second diameter that is less than half the first diameter in order to limit the amount of cool air provided by each individual branch air duct so that other branch air ducts that are located further along the supply duct will not run out of cool air to apply to their respective electronic components, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).	The further modified Gardner does not explicitly disclose the junction to be higher than top surfaces associated with the first and second rows of electronic equipment to provide an unobstructed path from a second space above the first row of electronic equipment to a third space above the second row of electronic equipment.	Eckberg discloses the junction (junction between the main duct and a branch duct of 170 in fig. 1B; para. 0034) to be higher than top surfaces associated with the first and second rows of electronic equipment (top surfaces of the 110’s in fig. 1B; para. 0034) to provide an unobstructed path (fig. 1B) from a second space above the first row of electronic equipment (space above the left 110 in fig. 1B) to a third space above the second row of electronic equipment (space above the 2nd the left 110 in fig. 1B).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling system of the modified Gardner wherein the junction to be higher than top surfaces associated with the first and second rows of electronic equipment to provide an unobstructed path from a second space above the first row of electronic equipment to a third space above the second row of electronic equipment as taught by Eckberg, in order to improve the circulation throughout the data center which would increase the amount of heat that can be removed from the rows of electronic equipment. Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).Re claim 2:	The modified Gardner discloses wherein the first row of electronic equipment is to provide passage of a first current of air from the first space to a fourth space on an opposite side of the first row of electronic equipment (air 218 flows from first aisle 208 through the right 202 to the right 210 in fig. 2; para. 0065), the second row of electronic equipment to provide passage of a second current of air from the first space to a fifth space on the opposite side of the second row of electronic equipment (air 218 flows from first aisle 208 through the left 202 to the left 210 in fig. 2; para. 0065).
Re claim 3:	The modified Gardner discloses wherein the branch air duct is to be situated within a distance defined by opposite ends of the first row of electronic equipment (118 is within the distance defined by the opposite ends of the first 102 in fig. 1).Re claim 4:	The modified Gardner discloses wherein the branch air duct is a first branch air duct (118 in fig. 1), the cooling system further including a second branch air duct (the right 116 in fig. 1) that is spaced apart from the first branch air duct (fig. 1), the second branch air duct situated within the distance defined by the opposite ends of the first row of electronic equipment (fig. 1).Re claim 5:	Gardner does not explicitly disclose wherein the second pliable tubular wall enables the branch air duct to be manually moved during normal operation.	Rathbun, II discloses wherein the second pliable tubular wall (walls of 129, 103, 117 in fig. 1; para. 0017) enables the branch air duct (129, 103, 117 in fig. 1) to be manually moved during normal operation (129, 103, 117 are enabled to be manually moved because they are flexible according to para. 0017).Re claim 6:	The modified Gardner discloses further including a sensor (‘sensors’ in para. 0047) responsive to a temperature limit (‘temperature hotspot’ in para. 0047, 0059), the supply air duct to change from an inflated state to a deflated state in response to the sensor detecting the temperature limit (last 9 lines of para. 0059).
Re claim 8:(bottom of 118 in fig. 1) is to be higher than a bottom of the first row of electronic equipment (fig. 1).Re claim 22:	The modified Gardner does not explicitly disclose wherein the second pliable tubular wall of the branch air duct is formed of a material that is air permeable continuously along an uninterrupted length of the material.	Rathbun, II discloses wherein the second pliable tubular wall of the branch air duct (wall of 129 + 103 + 117 in fig. 4) is formed of a material that is air permeable continuously along an uninterrupted length of the material (109 is air permeable along its length in fig. 1).
Claims 10-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner (US 2016/0029513) in view of Eckberg (US 2012/0298335), and further in view of Rathbun, II (US 2008/0291625).Re claim 10:	Gardner discloses a cooling system (116, 118, 120 in fig. 1) for in a building (100 in fig. 1), the cooling system comprising: 	a supply air duct (120 in fig. 1; para. 0046) including a tubular wall to extend lengthwise along a first aisle (aisle between the 102’s in fig. 1) within the building, the first aisle defined between a first row of electronic equipment (left 102 in fig. 1; para. 0027, 0046) and a second row of electronic equipment (right 102 in fig. 1; para. 0046), the first row of electronic equipment to provide passage of a first current of air (left flowing currents of 218 in fig. 2) from the first aisle to a second aisle (left 210 in fig. 2) on an opposite side of the first row of electronic equipment (left side of the left 202 in fig. 2), the second row of electronic equipment (right 102 in fig. 1; para. 0046) to provide passage of a second current of air (right flowing currents of 218 in fig. 2) from the first aisle to a third aisle (right 210 in fig. 2) on an opposite side of the second row of electronic equipment (right side of the right 202 in fig. 2); and	a plurality of pliable branch air ducts (116, 118 in fig. 1) extending downward from the supply air duct (fig. 1), each of the plurality of branch air ducts (116, 118 in fig. 1) extending to a distal point (bottom ends of 116 and 118 in fig. 1 that is better shown in fig. 2) that is lower than the top surface associated with the first and second rows of electronic equipment (the bottom ends of 116 and 118 are lower that the top surfaces of the 202’s in fig. 2), the distal point being situated between the first row of electronic equipment and the second row of electronic equipment (the bottom ends are situated between the 202’s in fig. 2), the cooling system to force a main current of air downward from the supply air duct through the plurality of branch air ducts (air from 112 flows downward to the branch air ducts 116 and 118 in fig. 1), and outward from the plurality of branch air ducts into the first aisle (fig. 1), the main current of air being a source for the first current of air and the second current of air (fig. 2).
	Gardner does not explicitly disclose the supply air duct to be positioned within a space above a top surface associated with the first and second rows of electronic equipment, a bottom of the supply air duct to be above the top surface of the first and second rows of electronic equipment to provide an unobstructed path between the second and third aisles that passes over the top surface associated with the first and second rows of electronic equipment; a length of a first branch air duct of the plurality of pliable branch air ducts greater than a cross-sectional width of the supply air duct, at least one of the plurality of pliable branch air ducts is formed of a material that is air permeable continuously along an uninterrupted length of the material, the cooling system to force a main current of air sequentially from the second aisle, lengthwise through the supply air duct, downward from the supply air duct, and outward into the first aisle.(170 in fig. 1B) to be positioned within a space above a top surface associated with the first and second rows of electronic equipment (top surfaces of the 110’s in fig. 1B), a bottom of the supply air duct (bottom of 170 in fig. 1B) to be above the top surface of the first and second rows of electronic equipment (fig. 1B) to provide an unobstructed path between the second and third aisles that passes over the top surface associated with the first and second rows of electronic equipment (unobstructed path between the aisles in fig. 1B that passes over the top surfaces of the 110’s); the cooling system to force a main current of air (1201 in fig. 12) sequentially from the second aisle (aisle between the right 620 and the right 310 in fig. 12), lengthwise through the supply air duct (1220 in fig. 12), downward from the supply air duct (fig. 12), and outward into the first aisle (aisle where 1200 is located in fig. 12).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling system of the modified Gardner wherein the supply air duct to be positioned within a space above a top surface associated with the first and second rows of electronic equipment, a bottom of the supply air duct to be above the top surface of the first and second rows of electronic equipment to provide an unobstructed path between the second and third aisles that passes over the top surface associated with the first and second rows of electronic equipment; the cooling system to force a main current of air sequentially from the second aisle, lengthwise through the supply air duct, downward from the supply air duct, and outward into the first aisle as taught by Eckberg, in order to improve the circulation throughout the data center which would increase the amount of heat that can be removed from the rows of electronic equipment. 	The modified Gardner does not explicitly disclose a length of a first branch air duct of the plurality of pliable branch air ducts greater than a cross-sectional width of the supply air duct, at (length of 129 + 103 + 117 in fig. 1) of the plurality of pliable branch air ducts (129 + 103 + 117 and 153 + 159 in fig. 4) greater (fig. 1) than a cross-sectional width of the supply air duct (cross-sectional width of 102 in fig. 1), at least one of the plurality of pliable branch air ducts is formed of a material that is air permeable continuously along an uninterrupted length of the material (109 is air permeable along its length in fig. 1). 	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling system of the modified Gardner wherein a length of a first branch air duct of the plurality of pliable branch air ducts greater than a cross-sectional width of the supply air duct, at least one of the plurality of pliable branch air ducts is formed of a material that is air permeable continuously along an uninterrupted length of the material as taught by Rathbun, II, in order for provide an opening for cool air to flow out of the branch air duct and towards the electronic equipment that needs to be cooled down. Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007). Re claim 17:	Gardner discloses a cooling system (116, 118, 120 in fig. 1) comprising: 	a supply air duct (120 in fig. 1; para. 0046) including a first pliable tubular wall (112 in fig. 1; para. 0049), the supply air duct extending along an aisle (aisle between the 102’s in fig. 1) between a first row of electronic equipment (left 102 in fig. 1; para. 0027, 0046) and a second row of electronic equipment (right 102 in fig. 1; para. 0046); and	a branch air duct (116, 118 in fig. 1) to extend downward from the supply air duct into the aisle (fig. 1), 	the branch air duct (116, 118 in fig. 1) having a length in a downward direction from the supply air duct that is less than an overall length of the supply air duct (length of 116, 118 in the downward direction from the supply air duct 120 is less than the overall length of supply air duct 120 in fig. 1). 	Gardner does not explicitly disclose the supply air duct to be positioned with an underside of the supply air duct above a top surface associated with the first row of electronic equipment to define a continuous path over the first row of electronic equipment, the second row of electronic equipment, and the aisle therebetween; and a branch air duct including a second tubular wall formed of an air permeable material, the branch air duct having an inflated state and a deflated state, the branch air duct having a length in a downward direction from the supply air duct that is less than an overall length of the supply air duct.	Eckberg discloses the supply air duct (170 in fig. 1B) to be positioned with an underside of the supply air duct (underside of 170 in fig. 1B) above a top surface associated with the first row of electronic equipment (top surfaces of the 110’s in fig. 1B) to define a continuous path over the first row of electronic equipment, the second row of electronic equipment, and the aisle therebetween (continuous path over the 110’s and the aisle therebetween in fig. 1B).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling system of Gardner wherein the (129 + 103 + 117 in fig. 1) including a second tubular wall formed of an air permeable material (103 has 109 which is air permeable in fig. 1), the branch air duct having an inflated state and a deflated state (129, 103, 117 have an inflated and deflated state because they are flexible according to para. 0017).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling system of the modified Gardner wherein a branch air duct including a second tubular wall formed of an air permeable material, the branch air duct having an inflated state and a deflated state as taught by Rathbun, II, in order for provide an opening for cool air to flow out of the branch air duct and towards the electronic equipment that needs to be cooled down. Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the Re claim 11:	The modified Gardner discloses wherein the distal point of each of the plurality of branch air ducts is to be positioned within a length of the first aisle defined by ends of the first row of electronic equipment (bottom of 118 is within a length defined by the ends of the first 102 in fig. 1, 2).Re claim 12:	The modified Gardner does not explicitly disclose wherein the first branch air duct is formed of a material that renders the first branch air duct selectively inflatable.	Rathbun, II discloses wherein the first branch air duct (129, 103, 117 in fig. 1) is formed of a material that renders the first branch air duct selectively inflatable (‘made of flexible materials allowing each duct to be extended or shortened from a nominal length’ in para. 0017).Re claim 14:	The modified Gardner discloses wherein the tubular wall of the supply air duct is pliable (112 in fig. 1; para. 0049) to enable the supply air duct to be selectively inflatable (fig. 1; para. 0045).Re claim 15:	The modified Gardner discloses further including a sensor (‘sensors’ in para. 0047) to be disposed within the building, the sensor to be responsive to a temperature limit (‘temperature hotspot’ in para. 0047, 0059), the supply air duct changing from an inflated state to a deflated state in response to the sensor detecting the temperature limit (last 9 lines of para. 0059).

Re claim 16:	The modified Gardner discloses wherein the first aisle is cooler than the second aisle (para. 0065).Re claim 18:	The modified Gardner discloses further including a plurality of branch air ducts to extend downward from the supply air duct (fig. 1), the plurality of branch air ducts distributed along a length of the aisle between ends of the first row of electronic equipment (fig. 1).Re claim 19:	Gardner discloses wherein the aisle is a first aisle (aisle between the 102’s in fig. 1); the cooling system to force a main current of air downward from the supply air duct through the branch air duct (air from 112 flows downward to the branch air duct 118 in fig. 1), and outward from the branch air duct into the first aisle (fig. 1). 	Gardner does not explicitly disclose the cooling system to force a main current of air sequentially from a second aisle, through a cooling coil, through the supply air duct, downward from the supply air duct, and outward into the first aisle.	Eckberg discloses the cooling system (fig. 12) to force a main current of air (1201 in fig. 12) sequentially from a second aisle (aisle between the right 620 and the right 310 in fig. 12), through a cooling coil (620 in fig. 12; para. 0048, 0029), through the supply air duct (1220 in fig. 12), downward from the supply air duct (fig. 12), and outward into the first aisle (aisle where 1200 is located in fig. 12).Re claim 20:	The modified Gardner discloses wherein the branch air duct extends to a distal point (bottom of 118 in fig. 1) that is lower than the top surface (top surface of the first 102 in fig. 1; also shown in fig. 2) associated with the first row of electronic equipment (fig. 1) and higher than a bottom surface (bottom surface of the first 102 in fig. 1; also shown in fig. 2) associated with the first row of electronic equipment (fig. 1).
Response to Arguments
Applicant’s arguments have been considered but are moot because the rejections have been modified to meet the claims as amended as explained above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2008/0291626 - is considered pertinent because this application describes an cooling system with rows of electronic equipment with air that flows from the electronic equipment to the coil to the aisle. 
US 2011/0319006 - is considered pertinent because this application describes a cooling system with rows of electronic equipment with a supply air duct overhead.
US 2010/0300650 - is considered pertinent because this application describes a data center with rows of electronic equipment with cooling ducts.
US 2015/0056908 - is considered pertinent because this application describes data center with rows of electronic equipment with overhead supply air ducts. 
US 2008/0180908 - is considered pertinent because this application describes data center with rows of electronic equipment with overhead supply air ducts and branch air ducts.
US 2006/0139877 - is considered pertinent because this application describes rows of electronic equipment with a supply air duct above the aisle that’s between the electronic equipment. 
US 6616524 - is considered pertinent because this patent describes electronic equipment that is cooled down by a branch air duct. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571) 272-2949.  The examiner can normally be reached on Monday – Friday 900AM – 600PM.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/Zhengfu J Feng/Examiner, Art Unit 2835March 16, 2021
/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835